MEMORANDUM **
California state prisoner Darrel King appeals from the district court’s judgment dismissing his petition for writ of mandamus. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.2003), and we affirm.
Mandamus relief is available to compel an officer of the United States to perform a duty only when “(1) the plaintiffs claim is clear and certain; (2) the ... official’s duty to act is ministerial and so plainly described as to be free from doubt; and (3) no other adequate remedy is available.” Barron v. Reich, 13 F.3d 1370, 1374 (9th Cir.1994) (internal quotations omitted). The district court did not err in concluding that mandamus relief is not available to King because the United States Attorney General and the Federal Bureau of Investigation do not have a ministerial duty to act in the manner King requests, and the district court has no jurisdiction over the California Department of Corrections. See 28 U.S.C. § 1361.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.